Citation Nr: 0021135	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-07 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a neuroma excision of the right hand, currently 
evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from May 1950 until 
December 1950, and from January 1951 until October 1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the RO which denied 
an increased evaluation for post-operative residuals of a 
neuroma excision of the right hand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Post-operative residuals of a neuroma excision of the 
right hand are manifested by multiple healed scars, muscle 
strength of 3/5 and reported continuing pain. 

3.  The veteran is shown to have dorsiflexion and palmar 
flexion to 70 degrees and 60 degrees, respectively, and 
supination, pronation and range of motion of the finger 
joints are within normal limits.  

4.  No swelling or deformity is observed, no sensory changes 
or pain on palpation are elicited, and there are no clinical 
indications of ankylosis, fixation in any degree of palmar 
flexion, or radial or ulnar deviation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post operative residuals of neuroma excision of the right 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40. 4.45, 4.71a, Diagnostic Codes 5214, 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim that a higher rating 
is warranted for his service-connected disability is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's disability.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.

The veteran asserts that his service-connected right hand 
post-surgical residuals are more disabling than the currently 
assigned disability evaluation reflects.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.  If there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt concerning the severity of the disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2-
where, as here, entitlement to compensation already has been 
established, and an increase in a disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected post surgical right hand 
residuals are rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 which provides that limitation of 
dorsiflexion of either wrist to less than 15 degrees or 
limitation of palmar flexion of either wrist to in line with 
the forearm warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.

Alternatively, the service-connected right hand residuals may 
be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5214 for 
the major upper extremity, which provides that ankylosis is 
considered to be favorable when the joint is fixed in 20 
degrees to 30 degrees of dorsiflexion.  Ankylosis is 
considered to be unfavorable when the joint is fixed in any 
degree of palmar flexion, or with ulnar or radial deviation.  
A 30 percent evaluation is warranted for favorable ankylosis 
of the wrist of the major extremity.  A 40 percent evaluation 
is warranted for ankylosis in any other position other than 
favorable, unfavorable or extremely unfavorable.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the wrist of the major upper extremity.  Extremely 
unfavorable ankylosis will be rated as loss of use of the 
hand under Diagnostic Code 5125.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  In this regard, the Board notes that 
ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

A claim for an increased rating for service-connected right 
hand disability was received in June 1998.  A review of the 
record indicates that the right hand is the veteran's 
dominant extremity. 

The appellant underwent a VA examination for compensation and 
pension purposes in July 1998 whereupon a history of the 
right hand disorder was recited.  It was noted that he had 
had a number of operations since the initial injury in 1951, 
most recently in 1975.  It was reported that the veteran had 
suffered a left cerebrovascular accident with right 
hemiparesis about one and one half years before.  

Upon physical examination, multiple scars on the dorsum of 
the right wrist were observed.  There was no swelling or 
deformity.  No tenderness or sensory change was elicited.  It 
was reported that active and passive dorsiflexion was 70 
degrees and palmar flexion was 60 degrees.  Supination and 
pronation were within normal limits. Range of motion of the 
metacarpophalangeal, and proximal and distal interphalangeal 
joints of the right hand were within normal limits.  It was 
noted that there were no complaints of pain upon motion 
maneuvers.  Impressions of old injury of the right hand, 
status post seven operations and status post left 
cerebrovascular accident with weakness of the right hand were 
rendered.

VA outpatient clinical records dated in 1997 and 1998 show 
that the veteran was seen on a number of occasions for 
complaints of continuing right hand and wrist pain.  

The current 10 percent evaluation of the veteran's right 
wrist disability may be evaluated under the criteria 
contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 
5215.  Because the disability involves his major extremity, 
the next higher rating that would be available to him under 
the applicable Diagnostic Codes is 30 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  It is found, however, that 
the disability does not meet the criteria for a 30 percent 
evaluation because there must be evidence of unfavorable 
ankylosis, fixation in any degree of palmar flexion, or with 
radial or ulnar deviation.  The clinical evidence does not 
reflect any of these symptoms or residuals.  Moreover, during 
the July 1998 VA examination, pronation of his right wrist 
was determined to be 70 degrees, and supination was 
demonstrated to 60 degrees which, according to 38 C.F.R. 
§ 4.71, Plate I, is normal for pronation and only slightly 
lacking for supination.  There was full range of motion of 
all finger joints.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 in order to determine whether the veteran has 
any functional loss due to pain and painful motion, or as a 
result of weakened movement, premature or excess 
fatigability, and incoordination as a basis for a higher 
evaluation in this regard.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The evidence does indicate that the veteran has 
some residual right wrist weakness, as muscle strength was 
noted to be 3/5 on VA examination in July 1998.  The record 
also reflects evidence of continuing pain.  It is found, 
however, that when considered in conjunction with the other 
objective findings of the service-connected disorder, the 
actual level of functional impairment attributable to such 
symptoms is sufficiently compensated by the current 10 
percent disability evaluation.  Id. at 207-8.  Moreover, on 
most recent VA examination, weakness of the right wrist and 
hand has been attributed to a previous cerebrovascular 
accident for which service connection is not in effect.  

The Board has further considered whether the evidence affords 
a basis for assigning a higher evaluation under any of the 
other potentially applicable rating codes, but notes that the 
veteran is currently receiving the maximum schedular 
evaluation for a wrist disability that is not ankylosed.  
Therefore, the evidence does not provide a reasonable basis 
for assigning a higher rating and the claim must be denied.


ORDER

An increased rating for post operative residuals of neuroma 
excision of the right hand is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

